Exhibit 10.1

NEOPHARM, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

The purpose of this NeoPharm, Inc. 2006 Employee Stock Purchase Plan (the
“Plan”) is to provide eligible employees of NeoPharm, Inc. (the “Company”) and
certain of its subsidiaries with opportunities to purchase shares of the
Company’s common stock, $0.0002145 par value (the “Common Stock”). One hundred
thousand (100,000) shares of Common Stock in the aggregate have been approved
for this purpose, subject, however, to adjustment as provided by Section 15
hereof. This Plan is intended to qualify as an “employee stock purchase plan” as
defined in Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations promulgated thereunder, and shall be interpreted
consistent therewith.

1.      Administration.   The Plan will be administered by the Company’s Board
of Directors (the “Board”) or by one or more committees or subcommittees
appointed by the Board (a “Committee”). The Board or a Committee (in either
case, the “Administrator”) may delegate to one or more individuals the
day-to-day administration of the Plan. The Administrator shall have full power
and authority to promulgate any rules and regulations which it deems necessary
or advisable for the proper administration of the Plan, to interpret the
provisions and supervise the administration of the Plan, to make factual
determinations relevant to Plan entitlements, and to take all action in
connection with the administration of the Plan as it deems necessary or
advisable, consistent with any delegation from the Board; provided, however, the
administration of the Plan shall be consistent with Rule 16b-3 (“Rule 16b-3”)
under the Securities Exchange Act of 1934. The administration, interpretation or
application of the Plan by the Administrator shall be final and binding upon all
employees. The Company shall pay all expenses incurred in connection with the
administration of the Plan. No Board or Committee member shall be liable for any
action or determination made in good faith with respect to the Plan or any
Option (as defined in Section 9) granted hereunder.

2.      Eligibility.   All employees of the Company, including Directors who are
employees, and all employees of any subsidiary of the Company (as defined in
Section 424(f) of the Code) designated by the Board or a Committee from time to
time (a “Designated Subsidiary”), are eligible to participate in any one or more
of the offerings of Options to purchase Common Stock under the Plan provided
that:

(a)    they are customarily employed by the Company or a Designated Subsidiary
for more than 20 hours a week and for more than five months in a calendar year;
and

(b)    they are employees of the Company or a Designated Subsidiary on the first
day of the applicable Plan Period (as defined below).

For purposes of the Plan, the employment relationship shall be treated as
continuing intact while the individual is on sick leave or other leave of
absence approved by the Company or Designated Subsidiary; provided that where
the period of leave exceeds ninety (90) days and the individual’s right to
reemployment is not guaranteed by statute or by contract, the employment
relationship will be deemed to have terminated on the ninety-first (91st) day of
such leave.

No employee may be granted an Option hereunder if such employee, immediately
after the Option is granted, owns 5% or more of the total combined voting power
or value of the stock of the Company or any subsidiary. For purposes of the
preceding sentence, the attribution rules of Section 424(d) of the Code shall
apply in determining the stock ownership of an employee, and all stock which the
employee has a contractual right to purchase shall be treated as stock owned by
the employee.

3.      Offerings.   The Company will make one or more offerings (“Offerings”)
to employees to purchase stock under this Plan. Offerings will begin each
January 1, April 1, July 1, and October 1 or the

 

 

1

--------------------------------------------------------------------------------


 

first business day thereafter (the “Offering Commencement Dates”). Each Offering
Commencement Date, other than the Initial Offering Commencement Date (as herein
defined), will begin a three-month period (a “Plan Period”) during which payroll
deductions will be made and held for the purchase of Common Stock at the end of
the Plan Period. The Administrator may, at any time and at its discretion,
choose a different Plan Period of twelve (12) months or less for subsequent
Offerings. Notwithstanding anything to the contrary, the first Plan Period shall
begin on January 1, 2006 (the “Initial Offering Commencement Date”) and end on
June 30, 2006.

4.      Participation.   An employee eligible on the Offering Commencement Date
of any Offering may participate in such Offering by completing and forwarding a
payroll deduction authorization form to the employee’s appropriate payroll
office at least ten days prior to the applicable Offering Commencement Date.
The payroll deduction authorization form will authorize a regular payroll
deduction from the Compensation received by the employee during the Plan Period.
Unless an employee files a new form or withdraws from the Plan, his deductions
and purchases will continue at the same rate for future Offerings under the Plan
as long as the Plan remains in effect. As used herein, the term “Compensation”
means the amount of money reportable on the employee’s Federal Income Tax
Withholding Statement.

5.      Deductions.   The Company will maintain payroll deduction accounts for
all participating employees. With respect to any Offering made under this Plan,
an employee may authorize a payroll deduction in any dollar amount up to a
maximum of 15% of the Compensation he or she receives during the Plan Period or
such shorter period during which deductions from payroll are made. Payroll
deductions may be made in 1% increments of Compensation, between 1% and 15%,
with any change in compensation during the Plan Period to result in an automatic
corresponding change in the dollar amount withheld as soon as administratively
practical.

6.      Deduction Changes.   An employee may increase, decrease or discontinue
his or her payroll deduction during any Plan Period by filing a new payroll
deduction authorization form. If an employee elects to discontinue his or her
payroll deductions during a Plan Period, but does not elect to withdraw his or
her funds pursuant to Section 8 hereof, funds deducted prior to such employee’s
election to discontinue will be applied to the purchase of Common Stock on the
Exercise Date (as defined below). The Administrator may (i) establish
rules limiting the frequency with which employees may change, discontinue and
resume payroll deductions under the Plan and may impose a waiting period on
employees wishing to resume payroll deductions following discontinuance, and
(ii) change the rules regarding discontinuance of participation or changes in
participation in the Plan.

If an employee has not followed the procedures prescribed by the Administrator
to change the rate of payroll deductions or to discontinue the payroll
deductions, the rate of payroll deductions shall continue at the properly
elected rate in effect until such rate is changed in accordance with Plan
procedures.

7.      Interest.   Interest will not be paid on any employee accounts, except
to the extent that the Administrator, in its sole discretion, elects to credit
employee accounts with interest at such per annum rate as it may from time to
time determine.

8.      Withdrawal of Funds.   An employee may at any time prior to the close of
business on the last business day in a Plan Period and for any reason
permanently draw out the balance accumulated in the employee’s account and
thereby withdraw from participation in an Offering. Partial withdrawals are not
permitted. The employee may not begin participation again during the remainder
of the Plan Period. The employee may participate in any subsequent Offering in
accordance with terms and conditions established by the Administrator.

9.      Purchase of Shares.   On the Offering Commencement Date of each Plan
Period, the Company will grant to each eligible employee who is then a
participant in the Plan an option (the “Option”) to purchase on the last
business day of such Plan Period (the “Exercise Date”), at the Option Price

 

2

--------------------------------------------------------------------------------


 

hereinafter provided for, the largest number of whole shares of Common Stock of
the Company as does not exceed the number of shares determined by multiplying
$2,083 by the number of full months in the Plan Period and dividing the result
by the closing price (as defined below) on the Offering Commencement Date of
such Plan Period.

Notwithstanding the above, no employee may be granted an Option which permits
his or her rights to purchase Common Stock under this Plan and any other
employee stock purchase plan (as defined in Section 423(b) of the Code) of the
Company and its subsidiaries, to accrue at a rate which exceeds $25,000 of the
fair market value of such Common Stock (determined at the Offering Commencement
Date of the Plan Period) for each calendar year in which the Option is
outstanding at any time.

The purchase price for each share purchased will be 85% of the closing price of
the Common Stock on (i) the first business day of such Plan Period or (ii) the
Exercise Date, whichever closing price shall be less. Such closing price shall
be (a) the closing price on any national securities exchange on which the Common
Stock is listed, (b) the closing price of the Common Stock on the Nasdaq
National Market or (c) the average of the closing bid and asked prices in the
over-the-counter-market, whichever is applicable, as published in The Wall
Street Journal. If no sales of Common Stock were made on such a day, the price
of the Common Stock for purposes of clauses (a) and (b) above shall be the
reported price for the next preceding day on which sales were made.

Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised his or her Option at the Option Price on such
date and shall be deemed to have purchased from the Company the number of full
shares of Common Stock reserved for the purpose of the Plan that his or her
accumulated payroll deductions on such date will pay for, but not in excess of
the maximum number determined in the manner set forth above.

Any balance remaining in an employee’s payroll deduction account at the end of a
Plan Period will be automatically refunded to the employee, except that any
balance which is less than the purchase price of one share of Common Stock will
be carried forward into the employee’s payroll deduction account for the Plan,
except that if the employee requests a refund of the residual, in accordance
with procedures established by the Administrator, or if the employee terminates
his or her employment, the balance shall then be refunded.

10.    Issuance of Shares.   Shares of Common Stock purchased under the Plan may
be issued only in the name of the employee, in the name of the employee and
another person of legal age as joint tenants with rights of survivorship, or (in
the Company’s sole discretion) in the name of a brokerage firm, bank or other
nominee holder designated by the employee. The Company may, in its sole
discretion and in compliance with applicable laws, authorize the use of book
entry registration of shares.

11.    Rights on Retirement, Death or Termination of Employment.   In the event
of a participating employee’s termination of employment for any reason
(including death) prior to the last business day of a Plan Period, the
employee’s participation in the Plan shall immediately terminate and thereafter
no payroll deduction shall be taken from any pay due and owing to such employee
and the balance in the employee’s account shall be paid to the employee or, in
the event of the employee’s death, (a) to a beneficiary previously designated in
a revocable notice signed by the employee (with any spousal consent required
under state law) or (b) in the absence of such a designated beneficiary, to the
executor or administrator of the employee’s estate or (c) if no such executor or
administrator has been appointed to the knowledge of the Company, to such other
person(s) as the Company may, in its discretion or as may be required under
applicable law, designate. If, prior to the last business day of the Plan
Period, the Designated Subsidiary by which an employee is employed shall cease
to be a subsidiary of the Company, or if the employee is transferred to a
subsidiary of the Company that is not a Designated Subsidiary, the employee
shall be deemed to have terminated employment for the purposes of this Plan as
of the date of such action.

 

3

--------------------------------------------------------------------------------


 

12.    Optionees Not Stockholders; No Enlargement of Employee Rights.   Neither
the granting of an Option to an employee nor the deductions from his or her pay
shall constitute such employee a stockholder of the shares of Common Stock
covered by an Option under this Plan until such shares have been purchased by
and issued to him or her. In addition, nothing contained in this Plan shall be
deemed to give any employee the right to be retained in the employ of the
Company or of the Designated Subsidiary or to interfere with the right of the
Company or the Designated Subsidiary to discharge any employee at any time.

13.    Rights Not Transferable.   Rights under this Plan and Options granted
under this Plan are not transferable by a participating employee other than by
will or the laws of descent and distribution, and are exercisable during the
employee’s lifetime only by the employee.

14.    Application of Funds.   Funds held by the Company under this Plan will
not be commingled with other corporate funds of the Company, but will be held
for the benefit of the participant and shall be credited to an account in the
name of the employee until the last business day of the Plan Period, at which
time all funds up to the maximum amount permissible under the Plan will be used
for the purchase of Company shares, as provided in the Plan. Should a
participating employee choose to cease his or her participation in the Plan, as
provided by the Plan, his or her account balance will be promptly refunded to
him or her.

15.    Adjustment in Case of Changes Affecting Common Stock.   In the event of a
subdivision of outstanding shares of Common Stock, or the payment of a dividend
in Common Stock, the number of shares approved for this Plan, and the share
limitation set forth in Section 9, shall be increased proportionately, and such
other adjustment shall be made as may be deemed equitable by the Board or a
Committee. In the event of any other change affecting the Common Stock, such
adjustment shall be made as may be deemed equitable by the Board or a Committee
to give proper effect to such event.

16.    Merger.   If the Company shall at any time merge or consolidate with
another corporation and the holders of the capital stock of the Company
immediately prior to such merger or consolidation continue to hold at least 51%
by voting power of the capital stock of the surviving corporation (“Continuity
of Control”), the holder of each Option then outstanding will thereafter be
entitled to receive at the next Exercise Date upon the exercise of such Option
for each share as to which such Option shall be exercised the same securities or
property to which a holder of one share of the Common Stock was entitled upon
and at the time of such merger or consolidation, and the Administrator shall
take such steps in connection with such merger or consolidation as the
Administrator shall deem necessary to assure that the provisions of Section 15
shall thereafter be applicable, as nearly as reasonably may be, in relation to
the said securities or property as to which such holder of such Option might
thereafter be entitled to receive thereunder.

In the event of a merger or consolidation of the Company with or into another
corporation which does not involve Continuity of Control, or of a sale of all or
substantially all of the assets of the Company while unexercised Options remain
outstanding under the Plan, (i) subject to the provisions of clauses (ii) and
(iii), after the effective date of such transaction, each holder of an
outstanding Option shall be entitled, upon exercise of such Option, to receive
in lieu of shares of Common Stock, shares of such stock or other securities as
the holders of shares of Common Stock received pursuant to the terms of such
transaction; or (ii) all outstanding Options may be cancelled by the
Administrator as of a date prior to the effective date of any such transaction
and all payroll deductions shall be paid out to the participating employees; or
(iii) all outstanding Options may be cancelled by the Administrator as of the
effective date of any such transaction, provided that notice of such
cancellation shall be given to each holder of an Option, and each holder of an
Option shall have the right to exercise such Option in full based on payroll
deductions then credited to his account as of a date determined by the Board or
a Committee, which date shall not be less than ten (10) days preceding the
effective date of such transaction.

 

4

--------------------------------------------------------------------------------


 

17.    Amendment of the Plan.   The Board may at any time, and from time to
time, amend this Plan in any respect, except that (i) if the approval of any
such amendment by the stockholders of the Company is required by Section 423 of
the Code, such amendment shall not be effected without such approval, and
(ii) in no event may any amendment be made which would cause the Plan to fail to
comply with Section 423 of the Code.

18.    Insufficient Shares.   In the event that the total number of shares of
Common Stock specified in elections to be purchased under any Offering plus the
number of shares purchased under previous Offerings under this Plan exceeds the
maximum number of shares issuable under this Plan, the Administrator will allot
the shares then available on a pro rata basis.

19.    Termination of the Plan.   This Plan may be terminated at any time by the
Board. Upon termination of this Plan all amounts in the accounts of
participating employees shall be promptly refunded.

20.    Governmental Regulations.   The Company shall have no obligation to sell
and deliver shares of Common Stock under this Plan unless and until (i) it has
taken all actions required to register the shares of Common Stock under the
Securities Act of 1933; (ii) any applicable listing requirement of any stock
exchange or the Nasdaq National Market (to the extent the Common Stock is then
so listed or quoted) for the Common Stock is met; and (iii) all other applicable
provisions of state and federal law have been satisfied.

21.    Governing Law.   The Plan shall be governed by Delaware law except to the
extent that such law is preempted by federal law.

22.    Available Shares.   Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.

23.    Notification Upon Sale of Shares.   Each employee agrees, by entering the
Plan, to promptly give the Company notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased. As a condition
to the exercise of an Option, the Company may require the employee exercising
such Option to represent and warrant at the time of any such exercise that the
shares of Common Stock are being purchased only for investment and without any
present intention to sell or distribute such shares of Common Stock if such a
representation is required by applicable law.

24.    Withholding.   Each employee shall, no later than the date of the event
creating the tax liability, make provision satisfactory to the Administrator for
payment of any taxes required by law to be withheld in connection with any
transaction related to Options granted to or shares acquired by such employee
pursuant to the Plan. The Company may deduct, to the extent permitted by law,
any such taxes from any payment of any kind otherwise due to an employee.

25.    Effective Date and Approval of Shareholders.   The Plan shall take effect
upon the adoption of the Plan by the Board, subject, however, to subsequent
approval of the Plan by the stockholders of the Company as required by
Section 423 of the Code, which stockholder approval must occur within twelve
months of the adoption of the Plan by the Board. No Option granted under this
Plan may be exercised unless or until such stockholder approval has been
obtained.

 

5

--------------------------------------------------------------------------------

 